Case: 08-10794     Document: 00511001634          Page: 1    Date Filed: 01/12/2010



              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          January 12, 2010
                                       No. 08-10794                    Charles R. Fulbruge III
                                                                               Clerk

DANIEL F RHODES,

                                                   Plaintiff–Appellant
v.

TIBOR PRINCE; WILLIAM HARRIS; JAMES F ROACH, III; GARY
KROHN; JERRY D CARROLL,

                                                   Defendants–Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 3:05-cv-2343


Before HIGGINBOTHAM, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Daniel F. Rhodes sued Defendants–Appellees Tibor
Prince, William Harris, James F. Roach, III, Gary Krohn, and Jerry D. Carroll
(collectively, “Defendants”) under 42 U.S.C. § 1983, alleging that Defendants
violated his Fourth Amendment right to be free from false arrest. The district
court dismissed the action after finding that Rhodes failed to allege an arrest




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-10794   Document: 00511001634        Page: 2   Date Filed: 01/12/2010

                                  No. 08-10794
under the Fourth Amendment and Defendants were entitled to qualified
immunity. We affirm.
            I. FACTUAL AND PROCEDURAL BACKGROUND
      This is the second time these parties have appeared before this Court. See
Rhodes v. Prince (Rhodes II), 273 F. App’x 328, 329–30 (5th Cir. 2008) (per
curiam) (unpublished). Because of the fact-dependent nature of the issue before
us, we provide Rhodes’s allegations in detail.
      Rhodes works as a civilian crime scene investigator for the Investigative
Services Bureau of the Arlington Police Department (the “Department”). In the
fall of 2003, Rhodes raised concerns about the standards, procedures, and
personnel in the Department. After his complaints were made public, he alleges
that members of the Crime Scene Unit conspired to frame him by obtaining his
fingerprints from a training exercise and placing them at the scene of a burglary.
      On December 4, 2003, Defendants Krohn, Carroll, and Roach informed
Rhodes that he was a suspect in the burglary and that Defendant Roach would
conduct the criminal investigation. Rhodes invoked his Fifth Amendment right
to remain silent. The next day, the Department notified Rhodes that it had
commenced an internal affairs investigation. The Department placed Rhodes on
administrative leave, and internal affairs investigators conducted an interview
with him.
      Rhodes alleges that on December 9, 2003, he appeared at the Eastside
Police station for questioning. While there, he was fingerprinted and palm
printed, and Defendant Roach questioned him for two hours. Rhodes did not
allege that he appeared at the station involuntarily or that Roach made any
show of force to restrain him.
      The Department eventually cleared Rhodes of all wrongdoing, and he
brought a § 1983 action against Defendants, asserting claims under the First
and Fourth Amendments.        Defendants moved to dismiss his suit based on


                                        2
   Case: 08-10794   Document: 00511001634      Page: 3   Date Filed: 01/12/2010

                                  No. 08-10794
qualified immunity and the district court ordered Rhodes to submit a reply
under Federal Rule of Civil Procedure 7(a). After Rhodes complied, the district
court dismissed his Fourth Amendment false arrest claim under Federal Rule
of Civil Procedure 12(b)(6), holding that Rhodes failed to plead facts sufficient
to demonstrate that he was seized in violation of the Fourth Amendment.
Rhodes v. Prince (Rhodes I), No. 3:05-CV-2343, 2007 WL 431049, at *8 (N.D. Tex.
Feb. 8, 2007).
      The district court denied qualified immunity, however, on Rhodes’s First
Amendment retaliation claim. Id. at *7. Defendants filed an interlocutory
appeal with respect to the First Amendment claim only. On appeal, we held that
Defendants were entitled to qualified immunity on the First Amendment
retaliation claim, but remanded on Rhodes’s Fourth Amendment claim. Rhodes
II, 273 F. App’x at 329–30.
      On remand, the district court dismissed Rhodes’s entire suit, declining “to
alter its conclusion that the individual defendants are entitled to qualified
immunity because Rhodes has failed to plead a Fourth Amendment false arrest
claim.” Rhodes v. Prince (Rhodes III), No. 3:05-CV-2343, 2008 WL 2416256, at
*4 (N.D. Tex. June 11, 2008). The district court held that “Rhodes had failed to
plead an actual ‘seizure’ (i.e., an ‘arrest’) within the meaning of the Fourth
Amendment.” Id. at *3. It found especially relevant that Rhodes’s employer
questioned him, and distinguished “‘between a police department’s actions in its
capacity as an employer and its actions as the law enforcement arm of the
state.’” Id. (quoting Driebel v. City of Milwaukee, 298 F.3d 622, 637 (7th Cir.
2002)). Accordingly, the district court dismissed Rhodes’s claim and certified its
dismissal as a final judgment under Federal Rule of Civil Procedure 54(b).
Rhodes appealed.
           II. JURISDICTION AND STANDARD OF REVIEW
      We have jurisdiction under 28 U.S.C. § 1291 and review the district court’s


                                        3
   Case: 08-10794    Document: 00511001634      Page: 4   Date Filed: 01/12/2010

                                  No. 08-10794
dismissal under Rule 12(b)(6) de novo. Abraham v. Singh, 480 F.3d 351, 354
(5th Cir. 2007). Where, as here, a defendant asserts the affirmative defense of
qualified immunity and the district court requires the plaintiff to submit a
particularized reply under Rule 7(a), we examine both the complaint and the
Rule 7(a) reply. See Todd v. Hawk, 72 F.3d 443, 446 (5th Cir. 1995) (per curiam).
      When reviewing a motion to dismiss, we must accept all well-pleaded facts
as true and view them in the light most favorable to the non-moving party.
Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).           However, “[f]actual
allegations must be enough to raise a right to relief above the speculative level.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “‘To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face.’” Gonzales v. Kay, 577 F.3d
600, 603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009))
(internal quotation marks omitted). The Supreme Court in Iqbal explained that
Twombly promulgated a “two-pronged approach” to determine whether a
complaint states a plausible claim for relief. Iqbal, 129 S. Ct. at 1950. First, we
must identify those pleadings that, “because they are no more than conclusions,
are not entitled to the assumption of truth.” Id. Legal conclusions “must be
supported by factual allegations.” Id.
      Upon identifying the well-pleaded factual allegations, we then “assume
their veracity and then determine whether they plausibly give rise to an
entitlement to relief.” Id. “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Id. at 1949. This is a
“context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Id.




                                         4
     Case: 08-10794    Document: 00511001634    Page: 5   Date Filed: 01/12/2010

                                   No. 08-10794
                                 III. ANALYSIS
A.      Qualified Immunity
        Qualified immunity protects government officials “from liability for civil
damages insofar as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have known.”
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). When faced with a question of
qualified immunity, we conduct the two-step analysis of Saucier v. Katz, 533
U.S. 194, 199–200 (2001), overruled in part by Pearson v. Callahan, 129 S. Ct.
808 (2009).
        Although Saucier’s two-step analysis is not an inflexible progression, see
Pearson, 129 S. Ct. at 815–22, here we first ask whether, taking the facts in the
light most favorable to Rhodes, the officer’s alleged conduct violated Rhodes’s
right to be free from false arrest. Saucier, 533 U.S. at 201. If we determine that
no constitutional violation occurred, our inquiry ends. Id. If, however, the
alleged conduct amounts to a constitutional violation, we then ask whether the
right was clearly established at the time of the conduct. Id. If we answer both
questions affirmatively, qualified immunity does not shield the officer. See, e.g.,
Lytle v. Bexar County, 560 F.3d 404, 417–18 (5th Cir. 2009). Because we find
that Rhodes has not sufficiently alleged an arrest, we do not reach the second
question.
B.      False Arrest
       To prevail on his Fourth Amendment false arrest claim, Rhodes must
sufficiently allege (1) that he was arrested, and (2) the arrest did not have the
requisite probable cause. See Haggerty v. Tex. S. Univ., 391 F.3d 653, 655–56
(5th Cir. 2004). The Supreme Court has made clear that not every interaction
between police and citizens constitutes a “seizure” as contemplated by the Fourth
Amendment. In United States v. Mendenhall, Justice Stewart explained that “a
person has been ‘seized’ within the meaning of the Fourth Amendment only if, in


                                        5
   Case: 08-10794    Document: 00511001634     Page: 6   Date Filed: 01/12/2010

                                  No. 08-10794
view of all of the circumstances surrounding the incident, a reasonable person
would have believed that he was not free to leave.” 446 U.S. 544, 554 (1980). This
“free to leave” standard has become the “touchstone” of Fourth Amendment
seizure jurisprudence. See Brendlin v. California, 551 U.S. 249, 255 (2007)
(citing California v. Hodari D., 499 U.S. 621, 627 (1991); Michigan v. Chesternut,
486 U.S. 567, 573 (1988); INS v. Delgado, 466 U.S. 210, 215 (1984)).
      Defendants argue that, due to Rhodes’s unique employer-employee
relationship with the police department, he could not have been “seized” absent
a formal arrest. This is incorrect. Rhodes’s employment does not abrogate his
protections under the Fourth Amendment, Garrity v. New Jersey, 385 U.S. 493,
500 (1967), and the Government need not formally arrest Rhodes for a Fourth
Amendment seizure to occur. See Dunaway v. New York, 442 U.S. 200, 212
(1979). Despite this protection, “nothing in the Fourth Amendment endows
public employees with greater workplace rights than those enjoyed by their
counterparts in the private sector.” Driebel, 298 F.3d at 637; see also Reyes v.
Maschmeier, 446 F.3d 1199, 1204 (11th Cir. 2006) (holding that an officer was not
“seized” because a reasonable person would have felt free to leave).
      Although the Supreme Court has not yet addressed the Fourth Amendment
implications of an alleged seizure of a public employee, our inquiry remains
whether a reasonable person in Rhodes’s position believed he was free to leave.
To answer this question, we examine the totality of the circumstances
surrounding the alleged seizure, Mendenhall, 551 U.S. at 554, including whether
Rhodes’s freedom of movement was limited by the “obligations that arise from the
employment relationship” or whether his movement was restricted due to the
“exercise of governmental authority akin to an arrest.”      Reyes, 446 F.3d at
1204–05. We also consider several other factors, such as “the nature of the
encounter, its setting, and its preparation.” Driebel, 298 F.3d at 640 n.9 (citing
Cerrone v. Brown, 246 F.3d 194, 201 (2d Cir. 2001)).


                                        6
    Case: 08-10794     Document: 00511001634       Page: 7      Date Filed: 01/12/2010

                                     No. 08-10794
      Our inquiry “is an objective one, asking whether a reasonable person in the
position of [Rhodes] would believe he was the subject of a criminal or an
administrative investigation by the department.”          Id.    The question is fact-
intensive. See, e.g., id. at 642–46 (distinguishing between mere questioning of
police officers by the department, without facts indicative of arrest, and later
formal arrest, with all its typical emblems).
      Rhodes points us to the events of December 9, 2003 to establish a Fourth
Amendment violation. We must first, however, identify the allegations in his
complaint that are entitled to a presumption of truth. Iqbal, 129 S. Ct. at 1951.
Rhodes alleges that Defendant Roach “intentionally and falsely arrested” him,
“when he knew such conduct was a violation of [his] Fourth Amendment right to
be free from unlawful search and seizures,” and that Defendant Roach did so with
the support of the other Defendants. Because an “arrest” is a legal conclusion
under the Fourth Amendment and a necessary element of a false arrest claim, see
Haggerty, 391 F.3d at 655–56 (citations omitted), Rhodes’s allegation of “arrest”
is “nothing more than a ‘formulaic recitation of the elements’ of a
constitutional . . . claim . . . . and [is] not entitled to be assumed true.” Iqbal, 129
S. Ct. at 1951 (quoting Twombly, 550 U.S. at 555).
      Rhodes describes Defendant Roach’s questioning as an “interrogation.”
“Interrogation” is a word with mixed connotations in the law, typically used to
describe the questioning of a person while in custody.               See B LACK’S L AW
D ICTIONARY 838 (8th ed. 2004) (defining “interrogation” as “[t]he formal or
systematic questioning of a person; esp[ecially], intensive questioning by the
police, usu[ally] of a person arrested for or suspected of committing a crime”).
Rhodes’s use of “interrogation” to describe the questioning by Defendant Roach
does not necessarily equate to an arrest because, absent facts indicative of a
Fourth Amendment seizure, Rhodes’s description amounts to little more than a
matter of word choice, without additional legal weight. Cf. Iqbal, 129 S. Ct. at


                                           7
   Case: 08-10794      Document: 00511001634     Page: 8   Date Filed: 01/12/2010

                                    No. 08-10794
1951.
        Some of the alleged facts in Rhodes’s Rule 7(a) reply are, however, entitled
to a presumption of truth. Rhodes alleges that on December 4, 2003, Defendants
Krohn, Carroll, and Roach notified him that he was a suspect in the burglary,
and that he asserted his Fifth Amendment right to remain silent. Defendant
Roach advised Rhodes that he would head a criminal investigation into the
matter. The Department then informed Rhodes that he was subject to an internal
affairs investigation, placed him on administrative leave and conducted an
interview on the matter. Rhodes further alleges that he was fingerprinted and
palm printed “without consent” before Defendant Roach questioned him. Rhodes
alleges that the questioning lasted approximately two hours. Although it is not
clear from the Rule 7(a) reply, Rhodes’s counsel appears to have been present
during the questioning.
        Viewing the pleadings in the light most favorable to Rhodes, we find that
he has not sufficiently pled that he was “seized” under the Fourth Amendment.
The district court required Rhodes to come forward with sufficient factual
allegations in his Rule 7(a) reply to overcome the Defendants’ claim to qualified
immunity. See Schultea v. Wood, 47 F.3d 1427, 1433–34 (5th Cir. 1995) (en
banc). Rhodes thus had the burden to demonstrate that an objective person
would not have felt free to leave the exchange with Defendant Roach. See id. at
1434. Rhodes has not carried his burden.
        Significantly, Rhodes never alleged that he appeared at the Eastside Police
Station involuntarily or felt that he was being detained. Rhodes also does not
allege any show of force by the police. The taking of fingerprints and palm prints
traditionally accompany an arrest, but standing alone, they do not suffice to
establish an arrest. Rhodes was aware of both the criminal and administrative
investigations and, in his Rule 7(a) reply, Rhodes had the burden to distinguish
between his compliance with workplace obligations and a show of police force


                                          8
   Case: 08-10794   Document: 00511001634   Page: 9   Date Filed: 01/12/2010

                                No. 08-10794
sufficient to demonstrate a Fourth Amendment arrest. See Driebel, 298 F.3d at
642–46. Rhodes failed to do so. Even viewing the pleadings in the light most
favorable to Rhodes, we find that a reasonable person would have felt free to
leave the encounter. Thus, Rhodes has not sufficiently alleged that he was
“seized” under the Fourth Amendment.
                            IV. CONCLUSION
     For the foregoing reasons, we AFFIRM the district court’s dismissal of
Rhodes’s Fourth Amendment claim.
     AFFIRMED.




                                     9